EXHIBIT 10.23.1

 

LOGO [g60133410_231p1.jpg]

LOAN AND SECURITY AGREEMENT

(Equipment)

Loan Number:      1000137842

This Agreement is dated as of July 31, 2013 and is executed by and between
JPMORGAN CHASE BANK, N.A. (“Lender”), with Lender’s principal office located at
1111 Polaris Parkway, Suite A3 (OH1-1085), Columbus, Ohio 43240 and the borrower
identified below (“Borrower”):

 

Borrower Name:    EASTERN OIL WELL SERVICE COMPANY, and/or EOWS MIDLAND COMPANY
and/or SOUTHWEST OILFIELD CONSTRUCTION COMPANY Borrower Address:    9821 KATY
FREEWAY, HOUSTON, TX 77024

1. GRANT OF SECURITY INTEREST. Borrower grants, pledges and assigns to Lender a
security interest in all of Borrower’s respective right, title and interest in
and to the property described on the attached Schedule A-1, now or hereafter
arising or acquired, wherever located, together with any and all additions,
accessions, parts, accessories, substitutions and replacements thereof, now or
hereafter installed in, affixed to or used in connection with said property (the
“Equipment”), in all proceeds thereof, cash and noncash, including, but not
limited to, proceeds of notes, checks, instruments, indemnity proceeds, or any
insurance on such and any refund or rebate of premiums on such (together with
Equipment, “Collateral”). This Agreement secures the prompt payment and complete
performance in full when due, whether at the stated maturity, by acceleration or
otherwise, of all payment and other obligations of Borrower under or in
connection with this Agreement, the Business Purpose Promissory Note executed in
connection with the Loan Number referenced above with Borrower as the maker (the
“Note”), and any and all renewals, extensions or substitutions for any such
instrument (including principal, interest, late charges, collection costs,
attorney fees and the like) (collectively, the “Obligations”). The absence of
any reference to this Agreement in any documents, instruments or agreements
evidencing or relating to any Obligations secured hereby shall not limit or be
construed to limit the scope of this Agreement. Borrower is and will continue to
be (or, with respect to after acquired property, will be when acquired) the
legal and beneficial owner of the Collateral free and clear of any Lien except
for the security interest created by this Agreement. No effective Uniform
Commercial Code (“UCC”) financing statement or other instrument providing notice
of a security interest in all or any part of the Collateral is on file in any
recording office, except those in favor of Lender. At its sole expense, Borrower
shall protect and defend Lender’s first priority security interest in the
Collateral against all claims and demands whatsoever.

2. MAINTENANCE AND USE. At its sole expense, Borrower shall: (a) repair and
maintain the Equipment in good condition and working order and supply and
install all replacement parts or other devices when required to so maintain the
Equipment or when required by applicable law or regulation, which parts or
devices shall automatically become part of the Equipment; (b) use and operate
the Equipment in a careful manner in the normal course of its business and only
for the purposes for which it was designed in accordance with the manufacturer’s
warranty requirements, and comply with all laws and regulations relating to the
Equipment, and obtain all permits or licenses necessary to install, use or
operate the Equipment; and (c) make no alterations, additions, subtractions,
upgrades or improvements to the Equipment without Lender’s prior written
consent, not unreasonably withheld, but any such alterations, additions,
upgrades or improvements shall automatically become part of the Equipment.
Lender has the right upon reasonable notice to Borrower to inspect the Equipment
wherever located. The Equipment shall not be removed from the regional location
specified on Schedule A-1 without the prior written consent of Lender, not
unreasonably withheld. The Equipment will not be used or located outside of the
United States of America without the prior written consent of Lender, not
unreasonably withheld.

3. INSURANCE. At its sole expense, Borrower at all times shall keep each item of
Equipment insured against all risks of loss or damage from every cause
whatsoever for an amount not less than the greater of the full replacement value
of the Equipment or 100% of the outstanding principal balance of the Note. All
insurers shall be reasonably satisfactory to Lender. Borrower shall deliver to
Lender satisfactory evidence of such coverage. Proceeds of any insurance
covering damage or loss of the Equipment shall be payable to Lender as loss
payee and shall be applied as set forth in Section 4 below. If an Event of
Default (as defined in Section 12 below) occurs and is continuing, then Borrower
automatically appoints Lender as Borrower’s attorney-in-fact with full power and
authority in the place of Borrower and in the name of Borrower or Lender to make
claim for, receive payment of, and sign and endorse all documents, checks or
drafts for loss or damage under any such policy. Each insurance policy will
require that the insurer give Lender at least 30 days prior written notice of
any cancellation of such policy and will require that Lender’s interests remain
insured regardless of any act, error, omission, neglect or misrepresentation of
Borrower. The insurance maintained by Borrower shall be primary without any
right of contribution from insurance which may be maintained by Lender.

 

Page 1 of 9



--------------------------------------------------------------------------------

4. LOSS OR DAMAGE. Borrower bears the entire risk of loss, theft, damage or
destruction of Equipment in whole or in part from any reason whatsoever
(“Casualty Loss”). No Casualty Loss to Equipment shall relieve Borrower from the
obligation to pay the installment payments or from any other obligation under
this Agreement. In the event of Casualty Loss to any item of Equipment, Borrower
shall immediately notify Lender of the same and Borrower shall, if so directed
by Lender, immediately repair the same. If Lender determines that any item of
Equipment has suffered a Casualty Loss beyond repair or a Casualty Loss which
substantially and permanently reduces the fair market value of the Equipment
(“Lost Equipment”), then Borrower, at its option, shall: (1) immediately replace
the Lost Equipment with similar equipment in good repair, condition and working
order free and clear of any Liens and deliver to Lender a bill of sale covering
the replacement equipment, in which event such replacement equipment shall
automatically be Equipment under this Agreement; or (2) on the installment
payment due date which is at least 30 but no more than 60 days after the date of
the Casualty Loss (“Loss Payment Due Date”), pay to Lender all accrued and
unpaid principal, interest, late charges and other amounts then due and payable
by Borrower under this Agreement or the Note plus the remaining principal
balance of the Note associated with the Lost Equipment as of the Loss Payment
Due Date as determined by Lender’s records and a Break Funding Charge (as
defined in Section 20 below). Upon payment by Borrower of all amounts due under
the above clause (2), the security interest of the Lender in the Lost Equipment
will terminate and Lender shall prepare and deliver to Borrower a revised
installment payment schedule to the Note that takes into account such partial
prepayment of principal.

5. TAXES. Borrower will pay promptly when due all taxes, assessments and
governmental charges upon or against Borrower, the Collateral or the property or
operations of Borrower, in each case before same becomes delinquent and before
penalties accrue thereon, unless and to the extent that same are being contested
in good faith by appropriate proceedings.

6. GENERAL INDEMNITY. Borrower assumes all risk and liability for, and shall
defend, indemnify and keep Lender harmless on an after-tax basis from, any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs and expenses, including reasonable attorney fees and expenses, of
whatsoever kind and nature imposed on, incurred by or asserted against Lender,
in any way relating to or arising out of the manufacture, purchase, acceptance,
rejection, ownership, possession, use, selection, delivery, operation,
condition, sale, return or other disposition of the Equipment or any part
thereof (including, without limitation, any claim for latent or other defects,
whether or not discoverable by Borrower or any other person, any claim for
negligence, tort or strict liability, any claim under any environmental
protection or hazardous waste law and any claim for patent, trademark or
copyright infringement). Borrower will not indemnify Lender under this section
for loss or liability caused directly and solely by the gross negligence or
willful misconduct of Lender. In this section, “Lender” also includes any
director, officer, employee, agent, successor or assign of Lender. Borrower’s
obligations under this section shall survive the expiration, cancellation or
termination of this Agreement.

7. PERSONAL PROPERTY. Borrower represents and agrees that the Equipment is, and
shall at all times remain, separately identifiable personal property. Lender may
display notice of its interest in the Equipment by any reasonable identification
and Borrower shall not alter or deface any such indicia of Lender’s interest.

8. FINANCIAL REPORTS. Borrowers agree to furnish to Lender: (a) annual unaudited
combined financial statements setting forth the financial condition and results
of operation of Borrowers (financial statements shall include balance sheet,
income statement and statement of cash flows) within 105 days of the end of each
fiscal year of Borrowers; (b) upon Lender’s advanced written request, quarterly
financial statements setting forth the combined financial condition and results
of operation of Borrowers within 50 days of the end of each of the first three
fiscal quarters of Borrowers; and (c) such other financial information as Lender
may from time to time reasonably request including, without limitation,
financial reports filed by Borrower with federal or state regulatory agencies.
All such financial information shall be prepared in accordance with generally
accepted accounting principles on a basis consistently applied. Notwithstanding
the above requirements, if any Affiliate Credit Agreement (as defined in
Section 12 hereof) exists, the financial reporting requirements of Borrower
under such Affiliate Credit Agreement shall remain fully applicable to Borrower.
Borrower agrees that any affiliate of JPMorgan Chase & Co. that receives any
financial reports under any Affiliate Credit Agreement is hereby authorized to
deliver complete copies of all such financial reports and related compliance
certificates to Lender in satisfaction of Borrower’s obligation to deliver such
information to Lender. If for any reason whatsoever an Affiliate Credit
Agreement is canceled, discharged or otherwise terminated, then, automatically
and without any action by Lender or any other party, all financial reporting
requirements which are in effect as of the date immediately prior to the
cancellation, discharge or termination of such Affiliate Credit Agreement shall
remain in full force and effect, shall be incorporated in this Agreement by
reference, and shall be made a part of this Agreement. Borrower will promptly
notify Lender in writing with full details if any event occurs or any condition
exists which constitutes, or which but for a requirement of lapse of time or
giving of notice or both would constitute, an Event of Default under this
Agreement or which might materially and adversely affect the financial condition
or operations of Borrower. Borrower will promptly notify Lender in writing of
the commencement of any litigation to which Borrower may be a party (except for
litigation in which Borrower’s or the affiliate’s contingent liability is fully
covered by insurance) which, if decided adversely to Borrower would adversely
affect or impair the security interest of Lender to the Equipment or which, if
decided adversely to Borrower would materially adversely affect the business
operations or financial condition of Borrower. Borrower will immediately notify
Lender, in writing, of any judgment against Borrower if such judgment would have
the effect described in the preceding sentence.

 

Page 2 of 9



--------------------------------------------------------------------------------

9. NO CHANGES IN BORROWER. Borrower shall not: (a) liquidate, dissolve or
suspend its business; (b) sell, transfer or otherwise dispose of all or a
majority of its assets, except that Borrower may sell its inventory in the
ordinary course of its business; (c) enter into any merger, consolidation or
similar reorganization unless it is the surviving corporation; (d) transfer all,
or any substantial part of, its operations or assets outside of the United
States of America; or (e) without 30 days advance written notice to Lender,
change its name, state of incorporation or organization, or chief place of
business. There shall be no transfer of more than a 25% ownership interest in
Borrower by shareholders, partners, members or proprietors thereof in any
calendar year without Lender’s prior written consent. All financial covenants of
Borrower under any Affiliate Credit Agreement shall remain fully applicable to
Borrower and shall not be violated by Borrower at any time. If for any reason
whatsoever an Affiliate Credit Agreement is canceled, discharged or otherwise
terminated, then, automatically and without any action by Lender or any other
party, all financial covenants which are in effect as of the date immediately
prior to the cancellation, discharge or termination of such Affiliate Credit
Agreement shall remain in full force and effect, shall be incorporated in this
Agreement by reference, and shall be made a part of this Agreement.

10. REPRESENTATIONS. Borrower represents and warrants that: (a) Borrower is a
corporation, limited liability company, partnership or proprietorship as stated
below Borrower’s signature duly organized, validly existing and in good standing
under the laws of the state of its organization as stated below Borrower’s
signature and Borrower is qualified to do business and is in good standing under
the laws of each other state in which the Equipment is or will be located;
(b) Borrower’s name as set forth at the outset of this Agreement is its complete
and correct legal name as indicated in the public records of Borrower’s state of
organization; (c) Borrower has full power, authority and legal right to sign,
deliver and perform this Agreement, the Note and all related documents and such
actions have been duly authorized by all necessary corporate, company,
partnership or proprietorship action; (d) this Agreement, the Note and each
related document has been duly signed and delivered by Borrower and each such
document constitutes a legal, valid and binding obligation of Borrower
enforceable in accordance with its terms; (e) there is no litigation or other
proceeding pending, or to the best of the Borrower’s knowledge, threatened
against or affecting Borrower which, if decided adversely to Borrower, would
adversely affect, impair or encumber the interest of Lender in the Equipment or
would materially adversely affect the business operations or financial condition
of Borrower; (f) all balance sheets, income statements and other financial data
that have been delivered to Lender (or JPMorgan Chase Bank, N.A.) with respect
to Borrower are complete and correct in all material respects, fairly present
the financial condition of Borrower on the dates for which, and the results of
its operations for the periods for which, the same have been furnished and have
been prepared in accordance with generally accepted accounting principles
consistently applied, (g) there has been no material adverse change in the
condition of Borrower, financial or otherwise, since the date of the most recent
financial statements delivered to Lender (or JPMorgan Chase Bank, N.A.),
(h) Borrower’s organizational number assigned to Borrower by the state of its
organization is correctly stated below Borrower’s signature; (i) this Agreement
and the Note evidence a loan made primarily for business, commercial or
agricultural purposes and not primarily for personal, family, or household
purposes.

11. OTHER DOCUMENTS; EXPENSES; APPOINTMENT OF ATTORNEY-IN-FACT. Borrower agrees
to sign and deliver to Lender any additional documents deemed desirable by
Lender to effect the terms of the Note or this Agreement including, without
limitation. Uniform Commercial Code financing statements, all of which Lender is
authorized to file with the appropriate filing officers. Borrower hereby
irrevocably appoints Lender as Borrower’s attorney-in-fact with full power and
authority in the place of Borrower and in the name of Borrower to prepare, sign,
amend, file or record any Uniform Commercial Code financing statements or other
documents deemed desirable by Lender to perfect, establish or give notice of
Lender’s interests in the Equipment or in any collateral as to which Borrower
has granted Lender a security interest. Borrower agrees to sign and deliver to
Lender any additional documents deemed desirable by Lender to effect the terms
of this Agreement. Borrower shall pay upon Lender’s request any out-of-pocket
costs and expense paid or incurred by Lender in connection with the above terms
of this Agreement or the funding and closing of this Agreement (including,
without limitation, all out-of-pocket fees and expenses of any outside counsel
to Lender).

12. EVENTS OF DEFAULT. Each of the following events shall constitute an Event of
Default under this Agreement and the Note: (a) Borrower fails to pay any
installment payment or other amount due under this Agreement or the Note within
10 days of its due date; or (b) Borrower fails to perform or observe any of its
obligations in Sections 3, 9, or 18 hereof; or (c) Borrower fails to perform or
observe any of its other obligations in this Agreement or the Note within 30
days after Lender notifies Borrower of such failure; or (d) Borrower or any
Guarantor fails to pay or perform or observe any term, covenant (including, but
not limited to, any financial covenant), agreement or condition contained in, or
there shall occur any payment or other default under or as defined in. any loan,
credit agreement, extension of credit or lease with a potential liability in an
amount equal to or in excess of $100,000.00 in which Lender or any subsidiary
(direct or indirect) of JPMorgan Chase & Co. (or its successors or assigns) is
the lender, creditor or lessor, other than this Agreement (each an “Affiliate
Credit Agreement”) which shall not be remedied within the period of time (if
any) within which such Affiliate Credit Agreement permits such default to be
remedied; or (e) any statement, representation or warranty made by Borrower in
this Agreement or in any document, certificate or financial statement in
connection with this Agreement proves at any time to have been untrue or
misleading in any material respect as of the time when made; or (f) Borrower or
any Guarantor becomes insolvent or bankrupt, or admits its inability to pay its
debts as they mature, or makes an assignment for the benefit of creditors, or
applies for, institutes or consents to the appointment of a receiver, trustee or
similar official for it or any substantial part of its property or any such
official is appointed without its consent, or applies for, institutes or
consents to any bankruptcy, insolvency, reorganization, debt moratorium,
liquidation or similar proceeding relating to it or any substantial part of its
property under the laws of any jurisdiction or any such proceeding is instituted
against it without stay or dismissal for more than 60 days, or it commences any
act amounting to a

 

Page 3 of 9



--------------------------------------------------------------------------------

business failure or a winding up of its affairs, or it ceases to do business as
a going concern; or (g) with respect to any guaranty, letter of credit, pledge
agreement, security agreement, mortgage, deed of trust, debt subordination
agreement or other credit enhancement or credit support agreement (whether now
existing or hereafter arising) signed or issued by any party (each a
“Guarantor”) in connection with all or any part of Borrower’s obligations under
this Agreement or the Note, the Guarantor defaults in its obligations thereunder
or any such agreement shall cease to be in full force and effect or shall be
declared to be null. void, invalid or unenforceable by the Guarantor; or
(h) Borrower or any Guarantor fails to pay or perform or observe any term,
covenant (including, but not limited to, any financial covenant), agreement or
condition contained in, or there shall occur any payment or other default under
or as defined in any Other Credit Agreement (as defined in Section 20 hereof)
which shall not be remedied within the period of time (if any) within which such
Other Credit Agreement permits such default to be remedied, regardless of
whether such default is waived by any other party to such Other Agreement or
such default produces or results in the cancellation of such Other Credit
Agreement or the acceleration of the liability, indebtedness or other obligation
under such Other Credit Agreement; or (i) Borrower or any Guarantor shall suffer
the loss of any material license or franchise when Lender shall reasonably
conclude that such loss fairly impairs Borrower’s or such Guarantor’s ability to
perform its obligations required under this Agreement or the Note; or
(j) Borrower or any Guarantor shall fail to pay any final judgment for the
payment of money in an amount equal to or in excess of $50,000.00; or (k) there
shall occur in Lender’s reasonable opinion any material adverse change in the
financial condition, business or operations of Borrower or any Guarantor.

13. RIGHTS UPON DEFAULT.

13.1. If any Event of Default exists, Lender may exercise in any order one or
more of the remedies described in the lettered subparagraphs of this section,
and Borrower shall perform its obligations imposed thereby:

(a) Lender may require Borrower to turn over any and all Collateral to Lender.

(b) Lender or its agent may repossess any or all Collateral wherever found, may
enter the premises where the Collateral is located and remove it, may use such
premises without charge to store or show the Collateral for sale for up to 90
days, and may demand that Borrower cease using the Collateral.

(c) Lender may sell any or all Collateral at public or private sale, with or
without advertisement or publication, may lease or otherwise dispose of it or
may use, hold or keep it.

(d) Lender may require Borrower to pay to Lender on a demand date specified by
Lender, (i) all accrued and unpaid interest, late charges and other amounts due
under the Note or this Agreement as of such demand date, plus (ii) the remaining
principal balance of the Note as of such demand date, plus (iii) interest at the
Overdue Rate on the total of the foregoing from such demand date to the date of
payment. “Overdue Rate” means an interest rate per annum equal to the higher of
12% or 2% over the Prime Rate, but not to exceed the highest rate permitted by
applicable law. If an Event of Default under section 12(f) of this Agreement
exists, then Borrower will be automatically liable to pay Lender the foregoing
amounts as of the next installment payment date under the Note unless Lender
otherwise elects in writing.

(e) Without demanding payment pursuant to section 13.1(d), increase the interest
rate applicable to the principal balance of the Note to the Overdue Rate.

(f) Borrower shall pay all costs, expenses and damages incurred by Lender
because of the Event of Default or its actions under this section, including,
without limitation any collection agency and/or attorney fees and expenses, and
any costs related to the repossession, safekeeping, storage, repair,
reconditioning or disposition of the Collateral.

(g) Lender may sue to enforce Borrower’s performance of its obligations under
the Note and this Agreement and/or may exercise any other right or remedy then
available to Lender at law or in equity.

13.2. Except as otherwise expressly required by Section 12 hereof or by
applicable law, Lender is not required to take any legal process or give
Borrower any notice before exercising any of the above remedies. If Lender is
required to give notice, 10 calendar days advanced notice is reasonable
notification. None of the above remedies is exclusive, but each is cumulative
and in addition to any other remedy available to Lender. Lender’s exercise of
one or more remedies shall not preclude its exercise of any other remedy. No
action taken by Lender shall release Borrower from any of its obligations to
Lender. No delay or failure on the part of Lender to exercise any right
hereunder shall operate as a waiver thereof nor as an acquiescence in any
default, nor shall any single or partial exercise of any right preclude any
other exercise thereof or the exercise of any other right. After any Event of
Default, Lender’s acceptance of any payment by Borrower under the Note or this
Agreement shall not constitute a waiver by Lender of such default, regardless of
Lender’s knowledge or lack of knowledge at the time of such payment, and shall
not constitute a reinstatement of the Note or this Agreement if this Agreement
has been declared in default by Lender, unless Lender has agreed in writing to
reinstate this Agreement and to waive the default. With respect to any
Collateral or any Obligation, Borrower assents to all extensions or
postponements to the time of payment thereof or any other indulgence in
connection

 

Page 4 of 9



--------------------------------------------------------------------------------

therewith, to each substitution, exchange or release of Collateral, to the
release of any party primarily or secondarily liable, to the acceptance of
partial payment thereof or to the settlement or compromise thereof, all in such
matter and such time or times as Lender may deem advisable.

13.3. If Lender actually repossesses any Collateral, then it will use
commercially reasonable efforts under the then current circumstances to attempt
to mitigate its damages; provided, that Lender shall not be required to sell,
lease or otherwise dispose of any Collateral prior to Lender enforcing any of
the remedies described above. Lender may sell or lease the Collateral in any
manner it chooses, free and clear of any claims or rights of Borrower and
without any duty to account to Borrower with respect thereto except as provided
below. If Lender actually sells or leases the Collateral, it will credit the net
proceeds of any sale of the Collateral, or the net present value (discounted at
the then current Prime Rate) of the rents payable under any lease of the
Collateral, against the amounts Borrower owes Lender. The term “net” as used
above shall mean such amount after deducting the costs and expenses described in
clause (e) of Section 13.1 above. Borrower shall remain liable for any
deficiency if the net proceeds are insufficient to pay all amounts to which
Lender is entitled hereunder.

14. LATE CHARGES. If any installment payment or other amount payable under the
Note or this Agreement is not paid within 10 days of its due date, then as
compensation for the administration and enforcement of Borrower’s obligation to
make timely payments, Borrower shall pay with respect to each overdue payment on
demand an amount equal to the greater of fifteen dollars ($15.00) or five
percent (5%) of the each overdue payment (but not to exceed the highest late
charge permitted by applicable law) plus any collection agency fees and
expenses. The failure of Lender to collect any late charge will not constitute a
waiver of Lender’s right with respect thereto.

15. LENDER’S RIGHT TO PERFORM. If Borrower fails to make any payment under this
Agreement or fails to perform any of its other obligations in this Agreement
(including, without limitation, its agreement to provide insurance coverage),
Lender may itself make such payment or perform such obligation, and the amount
of such payment and the amount of the expenses of Lender incurred in connection
with such payment or performance shall be deemed to be additional principal
under the Note which is payable by Borrower on demand.

16. NOTICES; POWER OF ATTORNEY. (a) Any notices and demands under or related to
this document shall be in writing and delivered to the intended party at its
address stated herein (if to Bank to 1111 Polaris Parkway, Suite 3A – OH1-1085,
Columbus, Ohio 43240-2050, to the attention of the Operations Manager). Notice
shall be deemed sufficiently given or made (i) upon receipt if delivered by
hand, (ii) on the Delivery Day after the day of deposit with a nationally
recognized courier service, (iii) on the third Delivery Day after the day of
deposit in the United States mail, sent certified, postage prepaid with return
receipt requested, and (iv) only if to Lender, on the third Delivery Day after
the notice is deposited in the United States mail, postage prepaid. “Delivery
Day” means a day other than a Saturday, a Sunday, or any other day on which
national banking associations are authorized to be closed. Any party may change
its address for the purposes of the receipt of notices and demands by giving
notice of such change in the manner provided in this provision, (b) With respect
to any power of attorney covered by this Agreement, the powers conferred on
Lender thereby: are powers coupled with an interest; are irrevocable; are solely
to protect Lender’s interests under this Agreement; and do not impose any duty
on Lender to exercise such powers. Lender shall be accountable solely for
amounts it actually receives as a result of its exercise of such powers.

17. ASSIGNMENT BY LENDER. Lender and any assignee of Lender, with or without
notice to or consent of Borrower, may sell, assign, transfer or grant a security
interest in all or any part of Lender’s rights, obligations, title or interest
in the Collateral, the Note, this Agreement, or the amounts payable under the
Note or this Agreement to any entity (“transferee”). The transferee shall
succeed to all of Lender’s rights in respect to this Agreement (including,
without limitation, all rights to insurance and indemnity protection described
in this Agreement). Borrower agrees to sign any acknowledgment and other
documents reasonably requested by Lender or the transferee in connection with
any such transfer transaction. Borrower, upon receiving notice of any such
transfer transaction, shall comply with the terms and conditions thereof.
Borrower agrees that it shall not assert against any transferee any claim,
defense, setoff, deduction or counterclaim which Borrower may now or hereafter
be entitled to assert against Lender. Borrower agrees that Lender may provide
loan information and financial information about Borrower on a confidential
basis to any prospective transferee.

18. NO ASSIGNMENT OR LEASING BY BORROWER. BORROWER SHALL NOT, DIRECTLY OR
INDIRECTLY, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER: (a) MORTGAGE. ASSIGN,
SELL, TRANSFER, OR OTHERWISE DISPOSE OF INTEREST IN THIS AGREEMENT OR THE
COLLATERAL OR ANY PART THEREOF; OR (b) LEASE, RENT, LEND OR TRANSFER POSSESSION
OR USE OF THE EQUIPMENT OR ANY PART THEREOF TO ANY PARTY; OR (c) CREATE, INCUR,
GRANT, ASSUME OR ALLOW TO EXIST ANY LIEN ON ITS INTEREST IN THIS AGREEMENT, THE
COLLATERAL OR ANY PART THEREOF.

19. RIGHT OF SETOFF. Borrower grants to the Lender a security interest in the
Deposits, and the Lender is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Lender Debt against any and all Liabilities.
This right of setoff may be exercised at any time and from time to time, without
prior notice to or demand on the Borrower and regardless of whether any

 

Page 5 of 9



--------------------------------------------------------------------------------

Liabilities are contingent, unmatured or unliquidated. In this section: (a) the
term “Deposits” means any and all accounts and deposits of the Borrower (whether
general, special, time, demand, provisional or final) at any time held by the
Lender (including all Deposits held jointly with another, but excluding any IRA
or Keogh Deposits, or any trust Deposits in which a security interest would be
prohibited by law); (b) the term “Securities and Other Property” means any and
all securities and other personal property of the Borrower in the custody,
possession or control of the Lender, JPMorgan Chase & Co. or their respective
subsidiaries and affiliates (other than property held by the Lender in a
fiduciary capacity); and (c) the term “Lender Debt” means all indebtedness at
any time owing by the Lender, to or for the credit or account of the Borrower
and any claim of the Borrower (whether individual, joint and several or
otherwise) against the Lender now or hereafter existing.

20. CERTAIN DEFINITIONS. “Break Funding Charge” means the sum of the differences
between (a) each scheduled interest payment which would have been made on the
prepaid amount if such prepayment had not occurred and (b) the corresponding
fixed-rate interest payment which would be received under an interest rate swap
which the Lender shall be deemed to have entered into as of the Prepayment Date
(the “Replacement Swap”) covering its payment obligations under an interest rate
swap which the Lender shall be deemed to have entered into when the prepaid
amount was originally funded, with each such difference discounted to a present
value as of the date of prepayment using the fixed interest rate of the
Replacement Swap as the applicable discount rate; the Borrower acknowledges that
the Lender might not fund or hedge its fixed-rate loan portfolio or any
prepayment thereof on a loan-by-loan basis at all times, and agrees that the
foregoing is a reasonable and appropriate method of calculating liquidated
damages for any prepayment irrespective of whether any of the foregoing hedging
transactions have in fact occurred or occurred precisely as stated with respect
to the loan evidenced by this Note; all calculations and determinations by the
Lender of the amounts payable pursuant to the preceding provisions or of any
element thereof, if made in accordance with its then standard procedures for so
calculating or determining such amounts, shall be conclusive absent manifest
arithmetic error. “Lien” means any security interest, lien, mortgage, pledge,
encumbrance, judgment, execution, attachment, warrant, writ, levy, other
judicial process or claim of any nature whatsoever by or of any person. “Prime
Rate” means the rate of interest per annum announced from time to time by the
Lender as its prime rate, provided that the Prime Rate is a reference rate and
may not be the Lender’s lowest rate. “Other Credit Agreement” means any
agreement applicable to Borrower or any Guarantor or by which Borrower or any
Guarantor is bound involving a liability, indebtedness or performance obligation
of Borrower or any Guarantor with a potential liability to Borrower or any
Guarantor in an amount equal to or in excess of $100,000.00. All terms defined
herein are equally applicable to both the singular and plural form of such
terms. “Rate Management Transaction” means any transaction (including an
agreement with respect thereto) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

21. CONDITIONS. Lender is not obligated to make any loan or disburse any
principal hereunder unless: (a) Lender has received the Note signed by the
Borrower; (b) Lender has received evidence of all required insurance; (c) in
Lender’s sole judgment, there has been no material adverse change in the
financial condition or business of Borrower or any Guarantor; (d) Borrower has
signed and delivered to Lender this Agreement and Lender has signed and accepted
this Agreement; (e) Lender has received the documents, instruments and evidence
as to satisfaction of the matters specified in any Schedule 2 which may be
attached hereto, each of which shall be satisfactory to Lender in form and
substance and each document or instrument to be duly authorized, executed and
delivered and in full force and effect; (f) Lender has received, in form and
substance satisfactory to Lender, such other documents and information as Lender
shall reasonably request; and (g) Borrower has satisfied all other reasonable
conditions established by Lender.

22. USURY. It is not the intention of the parties to this Agreement to make an
agreement that violates any of the laws of any applicable jurisdiction relating
to usury (“Usury Laws”). Regardless of any provision in this Agreement, the
Note, or any document in connection therewith, Lender shall not be entitled to
receive, collect or apply, as interest on any Obligation, any amount in excess
of the Maximum Amount (the “Excess”). As used herein, “Maximum Amount” shall
mean the maximum amount of interest which would have accrued if the unpaid
principal amount of the Obligation outstanding from time to time had borne
interest each day at the maximum amount of interest which lender is permitted to
charge on the Obligation under the Usury Laws. If Lender ever receives, collects
or applies as interest any Excess, such Excess shall be deemed a partial
repayment of principal and treated hereunder as such; and if principal is paid
in full, any remaining Excess shall be paid to Borrower. In determining whether
or not the interest paid or payable under any specific contingency exceeds the
Maximum Amount. Borrower and Lender shall, to the maximum extent permitted under
the Usury Laws, (a) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (b) exclude voluntary prepayments and the
effect thereof, and (c) amortize, prorate, allocate and spread in equal parts,
the total amount of interest throughout the entire contemplated term of the
Obligation so that the interest rate is uniform throughout the entire term of
the Obligation; provided that if the Obligation is paid and performed in full
prior to the full contemplated term thereof, and if the interest received for
the actual period of existence thereof exceeds the Maximum Amount, Lender shall
refund to Borrower the Excess, and, such event shall not be subject to any
penalties provided by the Usury Laws.

 

Page 6 of 9



--------------------------------------------------------------------------------

23. GOVERNING LAW. THE INTERPRETATION, CONSTRUCTION AND VALIDITY OF THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF OHIO
WITHOUT REFERENCE TO CONFLICT OF LAW PROVISIONS WITH RESPECT TO ANY ACTION
BROUGHT BY LENDER AGAINST BORROWER TO ENFORCE ANY TERM OF THIS AGREEMENT,
BORROWER HEREBY IRREVOCABLY CONSENTS TO THE JURISDICTION AND VENUE OF ANY STATE
OR FEDERAL COURT IN OHIO, WHERE THE MAIN OFFICE OF LENDER IS LOCATED.

24. MISCELLANEOUS. (a) Subject to the limitations herein, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, administrators, successors and assigns. (b) This Agreement may
be executed in any number of counterparts, which together shall constitute a
single instrument. (c) Section and paragraph headings in this Agreement are for
convenience only and have no independent meaning. (d) The terms of this
Agreement shall be severable and if any term thereof is declared unconscionable,
invalid, illegal or void, in whole or in part, the decision so holding shall not
be construed as impairing the other terms of this Agreement and this Agreement
shall continue in full force and effect as if such invalid, illegal, void or
unconscionable term were not originally included herein. (e) All indemnity
obligations of Borrower under this Agreement and all rights, benefits and
protections provided to Lender by warranty disclaimers shall survive the
cancellation, expiration or termination of this Agreement. (f) Lender shall not
be liable to Borrower for any indirect, consequential or special damages for any
reason whatsoever. (g) This Agreement may be amended, but only by a written
amendment signed by Lender and Borrower. (h) If this Agreement is signed by more
than one Borrower, each of such Borrowers shall be jointly and severally liable
for payment and performance of all of Borrower’s obligations under this
Agreement. (i) This Agreement represents the final, complete and entire
agreement between the parties hereto, and there are no oral or unwritten
agreements or understandings affecting this Agreement or the Collateral.
(j) Borrower agrees that Lender is not the agent of any manufacturer or
supplier, that no manufacturer or supplier is an agent of Lender, and that any
representation, warranty or agreement made by manufacturer, supplier or by their
employees, sales representatives or agents shall not be binding on Lender.
(k) In order to secure all obligations of Borrower under this Agreement and the
Note, Borrower assigns and grants to Lender a security interest in: all rights,
powers and privileges of Borrower under any lease of any Equipment hereafter
authorized in writing by Lender; and all funds, balances, accounts, proceeds of
collateral and/or other property of any kind of Borrower or in which Borrower
has an interest now or hereafter in the possession, custody, or control of
Lender and any of its direct or indirect affiliates and subsidiaries, including,
without limitation, J.P. Morgan Securities Inc.

25. GOVERNMENT REGULATION. Borrower shall not (a) be or become subject, at any
time, to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower or (b) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Lender at any time to enable Lender to verify Borrower’s identity
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

26. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government tight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower’s name, tax payer identification number, residential
address, date of birth, and other information that will allow Lender to identify
Borrower, and if Borrower is not an individual, Lender will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower. Lender may also ask, if Borrower is
an individual, to see Borrower’s driver’s license or other identifying
documents, and if Borrower is not an individual, to see Borrower’s legal
organizational documents or other identifying documents.

ALL PARTIES TO THIS AGREEMENT IRREVOCABLY CONSENT TO THE JURISDICTION AND VENUE
OF ANY STATE OR FEDERAL COURT IN OHIO, AND WAIVE ALL RIGHTS TO TRIAL BY JURY, IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANY OTHER
PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
RELATED TO THE NOTE OR THIS AGREEMENT.



 

EASTERN OIL WELL SERVICE COMPANY     JPMORGAN CHASE BANK, N.A. (Borrower)    
(Lender) By:   LOGO [g60133410_231p7a.jpg]     By:   LOGO [g60133410_231p7b.jpg]
Title:   Executive Vice President     Title:   Authorized Officer

      Acceptance Date:   Authorized Agent

 

Page 7 of 9



--------------------------------------------------------------------------------

Borrower Organization Information: A CORPORATION organized under the laws of the
State of WV with State Organization #133998.

 

EOWS MIDLAND COMPANY (Borrower) By:   LOGO [g60133410_231p8a.jpg]  

 

Title:   Executive Vice President  

 

Borrower Organization Information: A CORPORATION organized under the laws of the
State of TX with State Organization #0160993700.

 

SOUTHWEST OILFIELD CONSTRUCTION COMPANY (Borrower) By:   LOGO
[g60133410_231p8b.jpg]  

 

Title:   Executive Vice President  

 

Borrower Organization Information: A CORPORATION organized under the laws of the
State of OK with State Organization #1900516436.

 

Page 8 of 9



--------------------------------------------------------------------------------

LOGO [g60133410_231p9.jpg]

PREPAYMENT ADDENDUM

(Lock-Out Period & Break Funding Premium)

 

Dated:    July 31, 2013 Loan No:    1000137842

“Note” means Promissory Note having the above Loan Number

“Loan Agreement” means Loan and Security Agreement having the above Loan Number

 

Borrower:    EASTERN OIL WELL SERVICE COMPANY and/or EOWS MIDLAND COMPANY and/or
SOUTHWEST OILFIELD CONSTRUCTION COMPANY

Reference is made to the Loan Agreement which is by and between JPMORGAN CHASE
BANK, N.A. (“Lender”) and the above Borrower (“Borrower”) and to the Note made
by Borrower in favor of Lender. This Addendum amends and supplements the terms
and conditions of the Note and the Loan Agreement. Unless otherwise defined
herein, capitalized terms defined in the Loan Agreement shall have the same
meaning when used herein. Solely for purposes of the Note and the Loan
Agreement, Lender and Borrower agree as follows:

 

1. Notwithstanding anything to the contrary herein or in the Note or Loan
Agreement, Borrower and Lender agree that Borrower shall not exercise its
prepayment rights under this Addendum prior to the end of the Lock-Out Period
specified below.

Lock-Out Period: the first 24 months of the Base Term of the Note

 

2. Notwithstanding anything to the contrary in the Note or the Loan Agreement,
Borrower and Lender agree that so long as no Event of Default has occurred and
continues under the Loan Agreement and so long as Borrower gives Lender at least
20 days prior written notice (the “Notice Period”)and so long as the above
Lock-Out Period has expired, Borrower may elect to prepay its obligations under
the Note and the Loan Agreement by paying to Lender on the installment payment
date (a “Prepayment Date”) following the Notice Period the total of the
following: (a) all accrued installment payments, interest, taxes, late charges
and other amounts then due and payable under the Note and the Loan Agreement;
plus (b) the remaining principal balance payable by Borrower under the Note as
of said Prepayment Date (hereinafter, the “Principal Balance”); plus (c) a break
funding charge equal to the sum of the differences between (i) each scheduled
interest payment which would have been made on the prepaid amount if such
prepayment had not occurred and (ii) the corresponding fixed-rate interest
payment which would be received under an interest rate swap which the Lender
shall be deemed to have entered into as of the Prepayment Date (the “Replacement
Swap”) covering its payment obligations under an interest rate swap which the
Lender shall be deemed to have entered into when the prepaid amount was
originally funded, with each such difference discounted to a present value as of
the date of prepayment using the fixed interest rate of the Replacement Swap as
the applicable discount rate; the Borrower acknowledges that the Lender might
not fund or hedge its fixed-rate loan portfolio or any prepayment thereof on a
loan-by-loan basis at all times, and agrees that the foregoing is a reasonable
and appropriate method of calculating liquidated damages for any prepayment
irrespective of whether any of the foregoing hedging transactions have in fact
occurred or occurred precisely as stated with respect to the loan evidenced by
this Note; all calculations and determinations by the Lender of the amounts
payable pursuant to the preceding provisions or of any element thereof, if made
in accordance with its then standard procedures for so calculating or
determining such amounts, shall be conclusive absent manifest arithmetic error.

 

3. Except as expressly amended or supplemented by this Addendum and other
instruments signed by Lender and Borrower, the Note and the Loan Agreement
remain unchanged and in full force and effect.

[The next page is the signature page.]

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first written above.

 

EASTERN OIL WELL SERVICE COMPANY     JPMORGAN CHASE BANK, N.A. (Borrower)    
(Lender) By:   LOGO [g60133410_231p10a.jpg]     By:   LOGO
[g60133410_231p10d.jpg]  

 

     

 

Title:   Executive Vice President     Title:   Authorized Officer  

 

     

 

EOWS MIDLAND COMPANY       (Borrower)       By:   LOGO [g60133410_231p10b.jpg]  
     

 

      Title:   Executive Vice President        

 

      SOUTHWEST OILFIELD CONSTRUCTION COMPANY       (Borrower)       By:   LOGO
[g60133410_231p10c.jpg]        

 

      Title:   Executive Vice President        

 

     

 

Page 2 of 2



--------------------------------------------------------------------------------

LOGO [g60133410_231p11.jpg]

CO-BORROWER NOTE AND LOAN AGREEMENT ADDENDUM

 

Dated:    July 31, 2013 Loan Number:    1000137842 “Note” means:    Business
Purpose Promissory Note dated July 31, 2013 in the original principal amount of
$10,000,000.00 for the above loan number “Loan Agreement” means:    Loan and
Security Agreement dated July 31, 2013 for the above loan number “Borrower”
means:    EASTERN OIL WELL SERVICE COMPANY and/or EOWS MIDLAND COMPANY and/or
SOUTHWEST OILFIELD CONSTRUCTION COMPANY “Lender” means:    JPMORGAN CHASE BANK,
N.A.

Reference is made to the Note made by the Borrowers in favor of Lender and the
Loan Agreement by and between Borrowers and Lender. “Loan Documents” shall mean,
collectively, the Note, the Loan Agreement and all documents related thereto
(including, but not limited to, any guaranties and any security agreements).
Unless otherwise defined herein, capitalized terms defined in the Loan Documents
shall have the same meaning when used herein. This Addendum modifies the terms
and conditions of the Loan Documents as set forth herein.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and in order to induce the execution of the Loan Documents,
Borrowers and Lender hereby agree as follows:

 

1. Each of the Borrowers intends to be legally bound by the Note, the Loan
Agreement and all other Loan Documents and each Borrower covenants and agrees
with Lender that it is jointly and severally, and absolutely and unconditionally
obligated to pay and perform any and all obligations, liabilities and
indemnities of any Borrower under the Note and all other Loan Documents. Each
reference to the term “Borrower” in the Loan Documents shall be deemed to refer
to each of the Borrowers. Each representation and warranty made by the Borrower
in the Loan Documents shall also be deemed to have been made by each Borrower.
Each agreement, covenant or undertaking on the part of the Borrower under the
Loan Documents shall be deemed individually applicable with respect to each
Borrower. Each event constituting a default or event of default under the Loan
Documents shall be determined with respect to each of the Borrowers. A separate
action or actions may be brought and prosecuted against any Borrower whether an
action is brought against any other party or whether any other party is joined
in any such action or actions. Each Borrower waives any right to require Lender
to: (a) proceed against any other Borrower or other party; (b) proceed against
or exhaust any security held from any other Borrower or other party; or
(c) pursue any other right or remedy whatsoever available to Lender. Any notice
under the Loan Documents that is required to be provided to Borrower shall be
effective if provided to any one Borrower. Any consent on the part of Borrower
under the Loan Documents shall be effective when provided by any one Borrower
and Lender shall be entitled to rely upon any notice or consent given by any one
Borrower as being notice or consent given by all Borrowers under the Loan
Documents.

 

2.

In the event any obligation of any Borrower under the Loan Documents is deemed
to be an agreement by any individual Borrower to answer for the debt, obligation
or default of another Borrower (including each other) or as a hypothecation of
property as security for any such debt or obligation, each Borrower represents
and warrants that: (a) no representation or warranty has been made to said
Borrower as to the creditworthiness of any other Borrower, any guarantor or any
other obligor, and (b) said Borrower has established adequate means of obtaining
from each Borrower, each guarantor and each other obligor on a continuing basis,
financial or other information pertaining to each other party’s financial
condition. Each Borrower hereby expressly: (i) waives diligence, demand,
presentment, protest and notice of every kind and nature whatsoever,
(ii) consents to the taking by Lender of any additional security for the
obligations relating to any of the Loan Documents, (iii) consents to the
alteration or release in any manner of any security now or hereafter held in
connection with any obligations now or hereafter relating to any of the Loan
Documents, and/or (iv) consents that Lender and any obligor may deal with each
other in connection with any obligations relating to any of the Loan Documents
or any other obligations, and/or may alter any agreements or contracts now or
hereafter existing between them, in any manner whatsoever, including, without
limitation, the renewal, extension, acceleration, changes in time for payment,
and/or increases or decreases in installment payments, rates of interest or
other

 

Page 1 of 2



--------------------------------------------------------------------------------

  amounts owing, all without in any way altering the liability of each Borrower,
or affecting any security for such obligations. If any default or breach be made
in the payment or performance of any obligations under any of the Loan Documents
or any other obligations or in the terms or conditions of any security held for
any such obligations, then Lender is hereby expressly given the right, at its
option, to proceed in the enforcement of any of the Loan Documents independently
of any other right, remedy or security Lender may at any time hold in connection
with such obligations and it shall not be necessary for Lender to proceed upon
or against and/or exhaust any other security, right or remedy before proceeding
to enforce its rights against any Borrower. Each Borrower further waives any
right of subrogation, reimbursement, exoneration, contribution, indemnification,
setoff or other recourse in respect of sums paid to Lender by any Borrower.

 

3. This Addendum may be executed in any number of counterparts, which together
shall constitute a single instrument.

 

4. Except as expressly amended by this Addendum and other written instruments
signed by the party to be bound, the Loan Documents remain unchanged and in full
force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first referenced above.

 

EASTERN OIL WELL SERVICE COMPANY (Borrower) By:   LOGO [g60133410_231p12a.jpg]  

 

Title:   Executive Vice President  

 

EOWS MIDLAND COMPANY (Borrower) By:   LOGO [g60133410_231p12b.jpg]  

 

Title:   Executive Vice President  

 

SOUTHWEST OILFIELD CONSTRUCTION COMPANY (Borrower) By:   LOGO
[g60133410_231p12c.jpg]  

 

Title:   Executive Vice President  

 

JPMORGAN CHASE BANK, N.A. (Lender) By:    

 

Title:   Authorized Officer  

 

 

Page 2 of 2



--------------------------------------------------------------------------------

LOGO [g60133410_231p13.jpg]

POST FUNDING CONDITION ADDENDUM TO LOAN AGREEMENT

 

Dated:    July 31, 2013 Borrower:    EASTERN OIL WELL SERVICE COMPANY and/or
EOWS MIDLAND COMPANY and/or SOUTHWEST OILFIELD CONSTRUCTION COMPANY
Loan Agreement:    Loan Agreement No. 1000137842 dated July 31, 2013 with Master
Loan and Security Agreement dated July 31, 2013

Reference is made to the above Loan Agreement, which is by and between JPMORGAN
CHASE BANK, N.A. (“Lender”) and the above Borrower (“Borrower”). As used herein:
“Loan Agreement” shall mean the Loan Agreement described above and any documents
relating thereto; and “Equipment” shall mean the equipment covered by the Loan
Agreement. This Addendum amends and supplements the terms and conditions of the
Loan Agreement. Unless otherwise defined herein, capitalized terms defined in
the Loan Agreement shall have the same meaning when used herein.

For good and valuable consideration, receipt of which is hereby acknowledged,
and solely for purposes of the above Loan Agreement, Lender and Borrower hereby
agree as follows.

 

1. Borrower has requested that Lender pay all or part of the amount being
financed under the Loan Agreement prior to all funding conditions established by
Lender (“Funding Conditions”) being satisfied. In order to induce Lender to pay
all or part of the amount being financed under the Loan Agreement prior to all
Funding Conditions being satisfied, Borrower and Lender agree that it shall be
an additional event of default under the Loan Agreement if Borrower fails to
satisfy any of the following conditions within ninety (90) days of Lender’s
Acceptance Date of the Loan Agreement:

 

  (a) In accordance with applicable state law, Borrower shall cause Lender to be
identified as first and sole lien holder on the certificates of title and other
ownership registration documents (the “Certificates of Title”) issued for each
item of Equipment which constitutes a motor vehicle, a vehicle or a trailer
(hereinafter, a “vehicle”) for purposes of any applicable state law; and

 

  (b) Borrower shall deliver Certificates of Title for each items of Equipment
which is a vehicle that conform to the above requirements and have an appraised
orderly liquidation value in excess of $100,000.00 to Lender to hold during the
Term of the Loan Agreement.

 

2. Any and all documents required by the above terms and conditions shall be
satisfactory, in form and substance, to Lender.

 

3. Except as expressly amended by this Addendum, the Loan Agreement remains
unchanged and in full force and effect.

[The next page is the signature page.]

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first referenced above.

 

EASTERN OIL WELL SERVICE COMPANY     JPMORGAN CHASE BANK, N.A. (Borrower)    
(Lender) By:   LOGO [g60133410_231p14a.jpg]     By:   LOGO
[g60133410_231p14d.jpg]  

 

     

 

Title:  

Executive Vice President

    Title:  

Authorized Officer

EOWS MIDLAND COMPANY       (Borrower)       By:   LOGO [g60133410_231p14b.jpg]  
     

 

      Title:  

Executive Vice President

      SOUTHWEST OILFIELD CONSTRUCTION COMPANY       (Borrower)       By:   LOGO
[g60133410_231p14c.jpg]        

 

      Title:  

Executive Vice President

     

 

Page 2 of 2